                    Case 1:19-cv-08913-ALC Document 62 Filed 04/09/20 Page 1 of 3


                                                                           599 Lexington Avenue
                                                                          New York, NY 10022-6069
                                                                              +1.212.848.4000




    ahakki@shearman.com                                                                                                                                      April 9, 2020
    212.848.4924

    Via ECF
    Honorable Andrew L. Carter, Jr.
    United States District Court
    Southern District of New York
    40 Foley Square, Room 435
    New York, New York 10007

Re: In re Sundial Growers Inc. Securities Litigation, Master File No. 1:19-cv-08913-ALC

Dear Judge Carter:

        We write on behalf of all defendants in accordance with Your Honor’s Individual
Practices to identify the bases for our anticipated motion to dismiss the Amended Consolidated
Complaint (“ACC”) and to respectfully request a pre-motion conference.1

        Sundial, a Canada-based producer of cannabis products, launched its initial public
offering (“IPO”) on August 1, 2019. Thereafter, publicly traded Canadian cannabis companies
have faced substantial headwinds as the industry has suffered for reasons having nothing to do
with the allegations in this case. Impermissibly attempting to deploy the federal securities laws
to insure against share price declines, however, plaintiffs purport to assert class action claims
under Sections 11, 12(a)(2) and 15 of the Securities Act of 1933 (the “Securities Act”).2 The
ACC fails to state a claim for at least the following reasons.

        The ACC Does Not Identify Any Actionable Misstatement Or Omission. Plaintiffs
allege that the IPO offering documents “omitted material and persistent quality control problems
that had resulted in material returns.” ACC ¶ 9. This claim primarily relies on conclusory
allegations regarding the purported dissatisfaction of a single Sundial customer, Zenabis Global
1
         We represent defendant Sundial Growers Inc. (“Sundial”) and the individual defendants in the above-
referenced action. The individual defendants consist of Torsten Kuenzlen, James Keough, Edward Hellard, Greg
Mills, Gregory Turnbull, Lee Tamkee, and Elizabeth Cannon, all of whom are Canadian. The underwriter
defendants, which are separately represented, consist of Cowen and Company, LLC, BMO Nesbitt Burns Inc., RBC
Dominion Securities Inc., Barclays Capital Canada Inc., CIBC World Markets Inc., and Scotia Capital Inc. Pursuant
to Section 2.A. of the Court’s Individual Practices, this request for a pre-motion conference stays the deadline for
defendants to move or answer.
2
         Three substantially similar cases were filed in New York State Supreme Court in New York County and
consolidated before Justice Barry Ostrager. Defendants’ motion to dismiss the consolidated amended complaint
is pending.

    SHEARMAN.COM
    Shearman & Sterling LLP is a limited liability partnership organized in the United States under the laws of the state of Delaware, which laws limit the personal liability of
    partners.
            Case 1:19-cv-08913-ALC Document 62 Filed 04/09/20 Page 2 of 3



Inc. (“Zenabis”), which allegedly returned product to Sundial and terminated its supply
agreement. ACC ¶¶ 5, 46-48, 63-65. But this single alleged instance cannot serve as the basis
for Securities Act claims because, as courts have recognized, “some level of customer discontent
is a fact of life” and the “occasional disgruntled customer” does not indicate larger damage to a
company’s business. In re IAC/InterActiveCorp Sec. Litig., 695 F. Supp. 2d 109, 120 (S.D.N.Y.
2010). Moreover, the securities laws do not require disclosure of an adverse event before it is
investigated and determined. See, e.g., In re Stemline Therapeutics Inc. Sec. Litig., 313 F. Supp.
3d 543, 550 (S.D.N.Y. 2018). Nothing in the ACC sufficiently alleges that the purported
Zenabis return and supply agreement termination were complete in advance of the IPO.3 In any
event, baseless allegations do not “carry [plaintiffs’] assertions beyond the bar of speculation.”
See Huang v. AirMedia Inc., 2017 WL 1157134, at *8 (S.D.N.Y. Mar. 27, 2017) (Carter, J.).

        Nor do the ACC’s vague, repetitive allegations that Sundial generally had “quality
control issues,” “failures” and “problems” (ACC ¶¶ 2, 4, 5, 9, 45, 46, 63, 65) demonstrate any
material misrepresentation. It is telling that while Sundial is licensed by, and must comply with
the regulations of, Health Canada, there is no allegation that Sundial failed to do so. Likewise,
while the ACC repeatedly refers to “material returns” (ACC ¶¶ 2, 9), it fails to identify a single
customer or alleged instance other than Zenabis. A pleading that offers “no concrete facts” to
support bald assertions that alleged problems are widespread is subject to dismissal. See, e.g.,
IAC/InterActiveCorp, 695 F. Supp. 2d at 120–21.4

         Similarly insufficient and entirely unsupported are the ACC’s allegations that Sundial
“improperly recognized C$3–4 million in revenue prematurely” by accelerating “invoices” or
“shipments.” See ACC ¶¶ 6, 59. These baseless and internally inconsistent allegations—did
Sundial accelerate shipments or accelerate invoices?—are entitled to no weight.5 Further, the
ACC’s contention (ACC ¶¶ 49-50, 58-61) that Sundial’s revenue estimates violated International
Financial Reporting Standards (“IFRS”) is inapposite because—as the IPO documents expressly
state—the estimates were not prepared in accordance with IFRS. The estimates also reflect
inactionable opinions that are not adequately alleged to be materially false. See, e.g., Omnicare,
Inc. v. Laborers Dist. Council Constr. Indus. Pension Fund, 575 U.S. 175, 186 (2015).

       The ACC Fails To Plead A Material Misrepresentation in Light of the Extensive,
Detailed Offering Document Risk Disclosures. The IPO prospectus included more than thirty
pages of detailed risk disclosures that warned investors about the “high degree of risk” associated
with Sundial’s business, including the “risks inherent in an agricultural business” and of “crop
3
         Compare, e.g., ACC ¶ 5 (“During the second quarter of 2019 . . . Zenabis . . . returned or rejected a total of
554 kilograms”) with ACC ¶¶ 63, 65 (“by the time of the IPO, Sundial had delivered 554 kilograms of unusable
cannabis . . . which Zenabis was then forced to return or reject”) (emphasis added); see also ACC ¶ 48 (“After the
end of the second quarter, Zenabis terminated its agreement to purchase cannabis from Sundial”); ACC ¶¶ 5, 47
(“Sundial executives . . . asked Zenabis to defer returning [the] shipment until the third quarter, after the IPO.”)
(emphasis added).
4
       The ACC’s allegations regarding statements about “high-quality” products (e.g., ACC ¶¶ 64-65), as well as
the ACC’s contention that alleged omissions violated Item 303 (id. ¶ 26), fail for the same reasons.
5
         For example, the ACC alleges both that Sundial “accelerated shipments of C$3 million to C$4 million of
revenue during the second quarter of 2019” (see, e.g., ACC ¶ 6) and “accelerat[ed] invoices but fail[ed] to ship C$3
million to C$4 million of product” during the second quarter of 2019 (see, e.g., ACC ¶ 59).


                                                           2
           Case 1:19-cv-08913-ALC Document 62 Filed 04/09/20 Page 3 of 3



failure.”6 While the ACC strains to allege that the very “risk disclosures” that “warn[ed]” of
“quality control failures” were misleading because they supposedly omitted that such risks had
“already materialized” (ACC ¶¶ 62-63), Sundial openly explained that these risks had already
manifested and acknowledged its dependency on a limited number of grow facilities in which
disruptions had already occurred and could occur again in the future. Sundial also clearly
warned that quality issues could occur “as a result of a failure in [the company’s] (or [its] service
providers’) quality control systems,” and disclosed the risks of quality variances. Any alleged
misrepresentation therefore is “immaterial as a matter of law” where—as here—it is “sufficiently
balanced by cautionary language within the same prospectus.” In re Britannia Bulk Holdings
Inc. Sec. Litig., 665 F. Supp. 2d 404, 413 (S.D.N.Y. 2009).

        Plaintiffs Fail To State A Claim Under Section 12(a)(2) For Additional Reasons. The
ACC asserts Section 12(a)(2) claims against Sundial and the underwriter defendants, but fails to
plead that plaintiffs purchased shares from any of these defendants, much less all, and merely
pleads purchases “pursuant and/or traceable” to offering documents, which is not sufficient. See
In re Lehman Bros. Sec. & Erisa Litig., 799 F. Supp. 2d 258, 311 (S.D.N.Y. 2011); see also
Yung v. Lee, 432 F.3d 142, 147-49 (2d Cir. 2005) (Gustafson v. Alloyd Co., 513 U.S. 561 (1995),
compels the conclusion that Section 12(a)(2) does not apply to secondary sales).

       Plaintiffs Fail To State A Claim Under Section 15. Plaintiffs’ Section 15 claims
necessarily fail because they plead neither a primary claim nor any “meaningful culpable
conduct [by an individual defendant] beyond mere status as a director or officer.” See Pub.
Emps.’ Ret. Sys. of Miss. v. Merrill Lynch & Co., 714 F. Supp. 2d 475, 485 (S.D.N.Y. 2010).

        There Is No Personal Jurisdiction Over The Individual Defendants. The ACC fails to
allege any acts in the United States by the foreign individual defendants giving rise to plaintiffs’
claims. See, e.g., In re AstraZeneca Sec. Litig., 559 F. Supp. 2d 453, 467 (S.D.N.Y. 2008).

      The ACC should be dismissed with prejudice pursuant to Federal Rules of Civil
Procedure 12(b)(2) and 12(b)(6), as well as Rule 9(b).7

Respectfully submitted,

/s/ Adam S. Hakki
Adam S. Hakki


cc:     Counsel of Record (via ECF)

6
         The IPO prospectus is incorporated by reference into the ACC and, therefore, can be considered on a
motion to dismiss. See Goel v. Bunge, Ltd., 820 F.3d 554, 559 (2d Cir. 2016).
7
         The ACC fails to adequately allege material misrepresentations under any pleading standard and therefore
should be dismissed pursuant to Federal Rule of Civil Procedure 12(b)(6). In addition, the ACC is subject to
dismissal for failure to plead with particularity under Rule 9(b), which is applicable because the claims “sound in
fraud.” See, e.g., Rombach v. Chang, 355 F.3d 164, 170 (2004). For example, the ACC alleges—albeit
baselessly—that defendants knew of facts “concealed” from investors (ACC ¶ 89) and “improperly accelerated
shipments” (ACC ¶ 6).


                                                         3
